 

United States Gourty
Southern Distri
FILED /exes
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS MAY 06 2019
HOUSTON DIVISION
David J. Bradley, Clerk of Cours

JOE SHIELDS
Plaintiff
vs. CIVIL ACTION No. 3:18-CV-00150
GAWK INC., SCOTT KETTLE

INDIVIDUALLY AND KENNEDY WEAVER
INDIVIDUALLY

ee ee et eas sae

Defendants

PLAINTIFF’S OBJECTIONS TO THE MAGISTRATE JUDGE’ S MEMORANDUM AND
RECOMMENDATION

 

Comes now Plaintiff Joe Shields and respectfully files his
Objections to the Magistrate Judge’s Memorandum and Recommendation.
Plaintiff takes issue with three points of the Memorandum and
Recommendation. Plaintiff did not, as the Court claims not: “..pick
up in time.” Plaintiff throughout his complaint and pleadings has
averred that the robocall was a ringless voicemail robocall that
specifically targeted consumer’s cellular telephone voicemail in an
attempt to circumvent the Telephone Consumer Protection Act
(hereinafter “TCPA”).

Plaintiff was not required to revoke consent - he never gave
consent to either Defendant Gawk Inc. or Weaver. Thus, there was
never any legal necessity or requirement to show that Plaintiff had
revoked consent.

THE TELEMARKETING CALLS

1 of 14
Objection to Memorandum and recommendation
Plaintiff’s complaint is not based on a single robocall or
telemarketing call. Dkt. 1. The Defendant Weaver’s robocall was the
2n¢ telemarketing call Plaintiff had received from the Defendant’s
Gawk Inc. and Weaver. Defendant’s Gawk Inc. and Weaver were acting
in concert to make robocalls that were also telemarketing calls to
cell phone voicemail. Dkt. 1 at 24 and Dkt. 24-1. Consequently, the
Magistrate Judge should have recommended awarding damages under the
TCPA for the 274 telemarketing call as requested in Plaintiff's
Motion for Summary Judgment.

WILLFUL AND KNOWING

Plaintiff’s Original Complaint and Motion for Summary Judgment
establishes that the Defendant Weaver acted willfully and knowingly
by attempting to circumvent the TCPA. See Dkt. 1 at para. 10, Dkt.
1 at para. 12 and Dkt. 25 under the “Willful and Knowing” heading.

The CEO of the Defendant Gawk Inc., one Scott Kettle, bragged
about forcing mobile phone users to listen to Defendant Gawk’s
voicemail robocalls: “..in order to learn who it is from and what it
is about.” Dkt. 1 at 10. Defendant Gawk also claimed that using
their service can reach 327 million cell phone numbers. Further,
the Gawk Inc. web site states that their ringless voicemail is
“TCPA Compliant” and one could call “everyone” with their
technology. Clearly, these statements indicate that both of the

Defendants, Gawk Inc. and Weaver, were well aware of the TCPA and

2 of 14
Objection to Memorandum and recommendation

 
willfully and knowingly attempted to circumvent the TCPA with
ringless voicemail technology.

Nowhere in Plaintiff’s complaint or any of his pleadings was
there any mention of “revocation”. The Defendants never obtained
consent therefore there was no legal requirement to revoke consent.
Plaintiff was not required to present any evidence of revocation to
the Court.

Neither is failure to honor revocation of consent a measure of
willful and knowing. Therefore the Adamcik decision cited by the
Court is not applicable here. Plaintiff Shields provided the
statutory definition of willful. Dkt. 25 under the “Willful and
Knowing” heading. That is the same statutory definition that the
Federal Communications Commission (“FCC”) uses.

The United States Supreme Court, in construing “willful
violation” as that term is used in the Age Discrimination in
Employment Act, held that an employer commits a “willful violation”
of that act when it demonstrates a knowing or reckless disregard
for the matter of whether its conduct was prohibited by the act.
Trans World Airlines, Inc. v. Thurston (1986), 469 U.S. 111, 128,
83 L.Ed.2d 523. The Thurston court further reasoned that a
violation is not willful where the employer “acted reasonably and
in good faith in attempting to determine whether [its conduct]
violated [the act].” Here the Defendant Weaver knew he was making

robocalls to cell phone voicemail. Defendant Weaver did so because

3 of 14
Objection to Memorandum and recommendation

 
he believed he could circumvent the TCPA by making telemarketing
robocalls to cell phone voicemail. Defendant Weaver readily
admitted to making the robocall to Plaintiff’s voicemail as the
Court acknowledged. Dkt 24 at 3.

The Federal Communications Commission (FCC) has had previous
opportunities to interpret the word “willfully.” Thus, for
example, in Application for Review of Southern California
Broadcasting Co., 6 FCC Rcd. 4387 (1991) and Liability of Midwest
Radio-Television Inc, Memorandum Opinion and Order, 45 F.C.C. 1137,
1140-41, at paragraphs 8-11 (1963), the FCC stated that a party
need not have known that it was acting unlawfully to support a
finding of willfulness; all that is required, held the FCC, is that
the party knew that it was doing the acts in question. See, also,
Media General Cable of Fairfax County, Notice of Apparent Liability
for Forfeiture, 13 FCC Rcd 11868, 11870, at paragraph 7 (1998)
[“willful” has been interpreted to means simply that “the acts or
omissions are committed knowingly. It is not pertinent whether or
not the .. acts or omissions are intended to violate the law.”] and
47 U.S.C. §312{(£) [“the term ‘willful’, when used with reference to
the commission or omission of any act, means the conscious and
deliberate commission or omission of such act, irrespective of any
intent to violate any provision of this chapter (the TCPA is part
of “this chapter) or any rule or regulation of the Commission

authorized by this chapter ..].

4 of 14
Objection to Memorandum and recommendation

 
The facts of the case establishes that Defendant Weaver
willfully and knowingly used the services of Defendant Gawk Inc. to
make robocalls to consumers cell phone voicemail in an attempt to
circumvent the TCPA. Defendant Weaver knew he was making robocalls
~ he admitted that to the Plaintiff and his statement to that
affect is in the record. Dkt. 24 at 3. Consequently the Magistrate
Judge should have recommended awarding treble damages to the
Plaintiff.

INJUNCTIVE RELIEF

The above willful and knowing argument applies equally to
injunctive relief. Since the Defendant Weaver attempted to
circumvent the TCPA with “new” technology i.e. ringless voicemail
it is imperative that an injunction be issued to reign in
Defendants Weavers future attempts to circumvent the TCPA.

The Court applied an incorrect legal standard for injunctive
relief where a statute expressly provides for it. See, e.g., City
of New York v. Golden Feather Smoke Shop, Inc., 597 F.3d 115, 121
(2d Cir. 2010) (“Requiring a party seeking a statutorily-sanctioned
injunction to make an additional showing of irreparable harm,
therefore, is not required.” Burlington N. R. R. Co. v. Dep’t of
Revenue of State of Wash., 934 F.2d 1064, 1074 (9th Cir. 1991)
(irreparable harm to the plaintiff need not be shown when an
injunction is sought based on a federal statute that specifically

provides for such relief); Illinois Bell Tel. Co. v. Ill. Commerce

5 of 14
Objection to Memorandum and recommendation

 
Comm’n, 740 F.2d 566, 571 (7th Cir. 1984) (same); Capital Tool &
Mfg. Co. v. Maschinenfabrik Herkules, 837 F.2d 171 (4th Cir.1988)
(“{A] complainant need not allege or prove irreparable harm when it
invokes a statute that authorizes injunctive relief.”).

several courts have applied this principle to §227(b) and
issued injunctions under the TCPA without requiring a showing of
irreparable harm. See J2 Global Commc’ns, Inc. v. Blue Jay Inc., 75
Fed. R. Serv. 3d 267, at *8 (N.D. Cal. 2009) (“The TCPA provides
for injunctive relief as a remedy. Because injunctions are
authorized by statute, irreparable injury need not be shown.”)
(internal citation omitted); Lynn v. Monarch Recovery Mgmt., Inc.,
No. 11- CV-2824, 2013 WL 1247815, at *7 (D. Md. Mar. 25, 2013) on
reconsideration in part, 953 F. Supp. 2d 612 (D. Md. 2013) (“A
complainant need not allege or prove irreparable harm when it
invokes a statute that authorizes injunctive relief.”) (internal
quotation and alteration omitted); Edwards v. Emperor’s Garden
Rest., 122 Nev. 317, 325 (2006) (same).

The 9t8 COA has approved injunctions without a showing of
irreparable harm when they are sought to prevent violations of
federal statutes that specifically provide for injunctive relief.
See, e.g., United States v. Estate Pres. Servs., 202 F.3d 1093,
1098 (9th Cir. 2000); United States v. Odessa Union Warehouse Co-
op, 833 F.2d 172, 175 (9th Cir. 1987); Navel Orange Admin. Comm. v.

Exeter Orange Co., Inc., 722 F.2d 449, 453 (9th Cir. 1983).

6 of 14
Objection to Memorandum and recommendation

 
There is, however, some disagreement regarding whether a
plaintiff must show a likelihood of future violations before a
court may properly issue an injunction pursuant to §227(b) (3). In
Lynn, the court granted an injunction based only on a showing of a
violation of the statute, without considering the likelihood of
future violations. See 2013 WL 1247815, at *7. (“47 U.S.C. §
227(b) (3) authorizes injunctive relief for a violation of the
subsection. Further, [the plaintiff] has shown that [the defendant]
violated that subsection’s call charged provision, §227(b) (1) (A)
(iii). Injunctive relief is therefore warranted.”)

Other courts, however, have come to the opposite conclusion,
and have either explicitly or implicitly taken into account whether
a likelihood of future violations has been shown in determining
whether to issue injunctive relief under § 227(b)(3). See J2
Global, 75 Fed. R. Serv. 3d at *8 (considering likelihood of future
violations in deciding to issue injunction pursuant to §
227 (b) (3)); Minn. ex rel. Hatch v. Sunbelt Commc’ns & Mktg., 282 F.
Supp. 2d 976, 980 (D. Minn. 2002) (same); Hamilton v. Voxeo
Corp.,No. O7-CV-404, 2009 WL 1868541, at *2 (S.D. Ohio June 25,
2009) (same); Edwards, 122 Nev. at 325 (holding that even if the
plaintiff has “shown that the statutory conditions have been met,
fhe still] must demonstrate a likelihood of future violations

before an injunction will issue [under § 227 (b) (3)]”).

7 of 14
Objection to Memorandum and recommendation

 
Plaintiff Shields has obtained numerous injunctions in state
courts despite the fact that some of the defendants in those cases
had either ceased doing business or swore they would not violate
the TCPA in the future. See Joe Shields v R&B Home Security Inc. et
al, No. 47,596, Galveston County Civil Court, April 2, 2001); Joe
Shields V. Bill Heard Chevrolet Inc et al, No. 402116, Harris
County Civil Court of Law No. 4, Harris County, Texas; Joe Shields
v. Kenneth Dale Hensley et al, Cause No. 2001-32094, 280t® District
Court, Harris County; Joe Shields v. Lone Star Utility Savers Inc.,
Cause No. 759,971, Civil Court of Law No 1, Harris County; Shields
v. Lee, Cause No. 790350, County Civil Court at Law # 1, Harris
County.

Plaintiff Shields was also awarded injunctive relief in this
district albeit in a default judgment. See Shields v. Vazquez et
al., No.: 4:14~cv-00706, (USDC SD of Texas, Houston Division
7/28/2014).

Here the Defendant Weaver intentional attempted to circumvent
the TCPA by making robocalls to cell phone voicemail. Defendant
Weaver knew he was making robocalls. Dkt. 24 at 3. An injunction
will prevent Defendant Weaver from attempting to exploit a future
imaginary loophole in the TCPA. As Plaintiff argued in his
Memorandum in Support of the Motion for Summary Judgment, Dkt. 25
page 9, the only way to protect the Plaintiff from similar behavior

in the future, no matter what telephone number he has or may

8 of 14
Objection to Memorandum and recommendation

 
acquire is through an injunction. An injunction will keep Defendant
Weaver from engaging in the same or similar (emphasis added)
illegal behavior in the future. Consequently, the Magistrate Judge
should have recommended granting injunctive relief.

STATE AND FEDERAL LAW DAMAGES

A comparison of the Texas Business & Commerce Code (TB&CC”)
§305 and the TCPA 47 U.S.C. §227 reveals notable differences that
make recovery of damages equitable under both statutes. It is
notable here that the TB&CC provides additional remedies over the
TCPA in that it does not require two (2) calls before a private
right of action exists for any violation of the TCPA, and also
creates a private right of action for any of the rules and
regulations adopted under it.

The Texas legislature enacted TB&CC §305 (originally TBé&CCc
35.47) in 1999 to make: “..certain persons liable for certain
prohibited telephone communications.” The Texas legislature like
many other state legislatures believed Texas must “enable” the TCPA
in Texas. It therefore created a new law which had its own private
right of action for robocalls to cell phones, junk faxes and
telemarketing calls. Under Texas H.B. 23, 76th Leg. (Tex. 1999)
both a criminal penalty and a civil penalty was created for
robocalls to cell phones without prior express consent.

“In 1999, the legislature amended the statute [Tex. Bus. &

Comm. Code § 35.47] to provide a private right of action against

9 of 14
Objection to Memorandum and recommendation

 
those who violate section 35.47 itself or the TCPA.” Omnibus Int’l,
Inc. v. AT&T, Inc. 111 S.W. 3d 818 (Tex. App. - Dallas 2003, pet.
dism’d by agrmnt).

The major difference between the TCPA and TB&CC §305 (the
TB&CC being more restrictive) is the requirement under Texas law
that the robocall be received (emphasis added) by a called party.
Under the TCPA it is the making (emphasis added) of the robocall
that is a violation of the TCPA whereas under TB&CC it is the
receipt of the robocall that is a violation of the TB&CC. Further,
the TB&CC in contrast to the TCPA does not contain a “.more than
one call...” limitation. The TB&CC does not require two (2) calls
before a private right of action exists for a violation of 227(c)
and creates a private right of action for any of the rules and
regulations implemented under it which the TCPA private right of
action does not. The TB&CC has a statute of limitations of 2 years
(state law) whereas the TCPA has a 4 year statute of limitations
(federal law). The TCPA awards up to $500.00 for illegal
telemarketing calls whereas the TB&CC awards a flat $500.00 for
illegal telemarketing calls.

The TB&CC private right of action also includes a private
right of action for receipt of a robocall made for the purpose of
making a sale and for which the called party is charged for the
specific call. TB&CC §305.001. (See also Bill Analysis - 04/21/1999

which also states: “Consumers could bring civil causes of action

10 of 14
Objection to Memorandum and recommendation

 
for violations of either the state or federal law.” The Texas
legislature did not limit recovery of damages to only one of either
statutes.

Maryland district courts have awarded damages under both the
TCPA and state TCPA “enabling” statute. In the Maryland Court of
Special Appeals the court referred to the Maryland TCPA (“MTCPA”)
as a “similar, but distinct” statute from the TCPA. Worsham v.
Fairfield, 981 A.2d 24, 33 (Md. Ct. Spec. App. 2009). The District
court in Maryland held “Significantly, a comparison of the statutes
reveals notable differences that support the view that an MTCPA
claim may be asserted separately.” Boger v. Trinity Heating & Air
Inc., No.: 8:17-cv-01729, (DC Maryland 04/18/2018). It should be
noted here that the Maryland court was deciding a Motion to Dismiss
and left open for further briefing in its Memorandum Opinion the
issue of attorney fess under MTCPA.

Similarly, Ohio courts have awarded damages under the TCPA and
Ohio Consumer Sales Practices Act (‘“OCSPA”’). ™.Ohio courts have
found that these violations of the TCPA are unfair or deceptive
practices under the OCSPA. See Charvat v. NMP LLC, No.: 10-3390 (US
COA 6th, 8/30/2011) citing See Charvat v. Cont’l Mortg. Servs.,
Inc., No. 99CVH12-10225, 2002 WL 1270183, at *5 (Ohio Ct. C.P. June
1, 2000).

Utah has a similar law “A person may not make or authorize a

telephone solicitation in violation of Title 47 U.S.C. §227.” Utah

11 of 14
Objection to Memorandum and recommendation

 

 
Code section 13-25a-103(4). In a challenge to Utah’s law, the Utah
Supreme Court held: “That the TCPA creates a uniform nationwide
minimum set of prohibited telemarketing activities does not mean
that Utah’s heightened standard for companies wishing to make phone
calls to this state conflicts with the federal scheme.” Flagship
Capital, 2005 UT 76, @ 22, 125 P.3d 894 (Utah 2005).

Most importantly, the Texas Supreme Court seems to agree with
this principle: “Congress clearly did not intend the TCPA to
establish a ceiling if states decided to be more aggressive in
their approach.” Chair King, Inc. v. GTE Mobilnet of Houston,
Inc., 184 S.W.3d 707, 718 (Tex. 2006). See also: Texas v. American
Blastfax Inc., 121 F.Supp.2d 1085, 1089 (W.D. Tex. 2000) (although
the calls were intrastate in nature, the Court reminded the
defendants they had to comply with both the TCPA and Texas state
law).

If a single automatically dialed call or prerecorded message
call is initiated to a cell phone number without the prior express
consent of the called party or an emergency purpose, then such a
single call is an actionable violation of the TCPA and seperately
an actionable violation of TB&CC §305. In other words under the
TB&CC §305 a consumer has a private right of action for the failure
to provide telemarketer identification requirements 47 CFR
64.1200(d) (4) which under the TCPA is a technical violation and not

actionable. The same applies with a failure to provide on demand a

12 of 14
Objection to Memorandum and recommendation

 

 
copy of a do not call policy 47 CFR 64.1200(d) (1). “..and another
award for violation of Section 64.1200(d) (1), Title 47, C.F.R.,
failure to have a written policy, available upon demand, for
maintaining a "Do Not Call list." Charvat v. Ryan, 168 Ohio App. 3d
78.
CONCLUSION

Consequently, the Magistrate Judge should have recommended
granting damages for the robocall violations of the TCPA and
separately the TB&CC, the telemarketing call violations of the TCPA
and separately the TB&CC. The Magistrate Judge should have also
awarded treble damages for each violation. Therefore, Plaintiff
respectfully requests that the Court’s Memorandum and
Recommendation be adopted with modifications by granting damages
for the robocall violations of the TCPA and separately the TB&CC,
the telemarketing violations of the TCPA and separately the TB&CC,
treble damages and injunctive relief.

Respectfully submitted,

he fbb
YA

Joe Shields

Plaintiff Pro Per

16822 Stardale Lane
Friendswood, Texas 77546
Home: 281-482-7603

13 of 14
Objection to Memorandum and recommendation

 
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

JOE SHIELDS
Plaintiff

vs. CIVIL ACTION No. 3:18-CV-00150
GAWK INC., SCOTT KETTLE
INDIVIDUALLY AND KENNEDY WEAVER
INDIVIDUALLY

Defendants

)
)
)
)
)
)
)
)
)
)
)

CERTIFICATE OF SERVICE

I do hereby certify that a true and correct copy of
the Plaintiff’s Objection to the Memorandum and Recommendation
of the Magistrate Judge was served on the Defendants Kennedy
Weaver on May 6, 2019 via 15t class mail and certified mail
return receipt requested to the address on file with the Court
for Defendant Kennedy Weaver.

Respectfully,

jo Lhe

Jo&/ Shields

Plaintiff pro se

16822 Stardale Lane
Friendswood, Texas 77546
Phone: 281-482-7603

 

14 of 14
Objection to Memorandum and recommendation

 

 
